Managed by Friess Associates, LLC Quarterly Report December 31, 2007 Dear Fellow Shareholders: The Brandywine Funds defied the market’s late-year gravity, finishing 2007 on a positive note in a climate marked by declines in indexes and mutual funds of almost all varieties. The Funds gained ground and distanced themselves from benchmarks in each of the year’s four quarters. Brandywine Fund grew 21.80 percent in 2007, outpacing its nearest benchmark by more than 10 percentage points. Brandywine Blue Fund’s 23.46 percent return was more than four times greater than the S&P 500 Index’s results for the year. One Year Performance Cumulative Total Returns, December 31, 2006 through December 31, 2007. In the December quarter, economic concerns fed volatility as housing continued to slump and fallout mounted among financial institutions exposed to the complex web of credit securities now unraveling as mortgage defaults rise. The resulting environment was tough on most investors. On average, only “bear market” funds and funds specializing in natural resources and utilities posted gains, according to Morningstar. Brandywine Fund grew 1.92 percent in the December quarter, outpacing declines in the Russell 3000 and Russell 3000 Growth Indexes of 3.34 and 0.88 percent. Brandywine Blue Fund enjoyed a 2.50 percent return as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes declined 3.33, 3.23 and 0.77 percent. As the market tossed on mostly domestic concerns, holdings from the industrial sector with global revenue streams provided ballast. Suntech Power Holdings reported earnings strength that reflected the promise of solar power being realized in residential, commercial and industrial applications here and abroad. Suntech beat estimates with 45 percent September-quarter earnings growth, an achievement that stood out against a backdrop of surging oil prices. Thanks in large part to demand encouraged by government subsidies in places such as Germany, Spain and California, Suntech’s final 2007 revenue is expected to more than double year-ago levels to nearly $1.4 billion. Suntech was the top contributor to Brandywine’s December-quarter results. Other notable contributors from the industrial sector included McDermott International and BE Aerospace. Suntech, which was added to the Brandywine Blue portfolio in October, played a positive but less pronounced role in Brandywine Blue’s performance. Brandywine Blue also held McDermott, but Deere & Co. and ABB Ltd., holdings unique to the Fund, provided the biggest industrial-sector boost. Deere continued to expand its global customer base amid an upturn in the world’s farm economy, enjoying a 32 percent increase in net equipment sales outside the U.S. and Canada in the October quarter. Earnings grew 57 percent, topping estimates by 22 percent and capping off Deere’s fourth straight year of record results. ABB, which helps utility and industrial companies improve efficiency through power and automation solutions, derives less than one-fifth of its revenue in the Americas. The company grew September-quarter earnings 68 percent. The Brandywine Funds maintained limited exposure to consumer-related stocks, which worked in their favor as companies from the consumer discretionary sector were among the market’s least favorite during the quarter amid uninspired holiday sales. The Funds also benefited from the select consumer-related companies they held, with Costco Wholesale being the most notable. Costco continued a long-running record of solid growth with 16 percent November-quarter earnings growth, helping make the consumer staples sector a positive force. Health-care holdings provided supporting contributions. In Brandywine, Perrigo Corp., the world’s largest maker of store brand over-the-counter pharmaceutical products, rose soundly after surpassing expectations with 89 percent September-quarter earnings growth. (We sold Perrigo when it reached its price target.) Gilead Sciences and Genzyme Corp. led the health care sector in Brandywine Blue. Gilead and Genzyme grew September-quarter earnings 31 and 23 percent, topping estimates in both instances. Technology holdings, which represented the largest percentage of assets in both Funds, faced headwinds as investors worried that spending among financial sector customers would contract due to uncertainties related to credit markets. As a group, Brandywine’s tech holdings lost ground and detracted the most from results versus benchmarks. Brandywine Blue’s tech holdings were essentially flat and did not detract materially from relative results. Both Funds purchased Dell in mid-October as the company introduced its products through retail outlets for the first time as part of a broader plan to reignite growth spearheaded by founder Michael Dell. In its November release of 17 percent October-quarter earnings growth that met expectations, the company urged patience regarding its restructuring plan, which didn’t go over well amid broader market uncertainty. Dell was Brandywine’s third-largest and Brandywine Blue’s largest performance detractor. For more information on the holdings that influenced December-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. On the housekeeping front, Christopher Long left Friess Associates during the December quarter to pursue a new opportunity. A 12-year employee and former Vice President to the Brandywine Funds, Chris served as a point person for a number of shareholder and client relationships. We wish Chris well in his new endeavor. At its December meeting, the Brandywine Funds board of directors named Joe Fields and Gordon Kaiser Vice Presidents to replace Chris and Paul Robinson, who retired at a young 84 after 18 years in that role. Revelations about credit securities tied to the expanding mortgage mess ensured that 2007 ended a lot differently than it started. We remained consistent as the environment quickly turned, and the Brandywine Funds fared well. Earnings growth was rewarded throughout most of the year and, during the market’s more extreme stretches, we believe our reasonable price-to-earnings ratio discipline helped limit downside. Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter 1.92 2.50 One Year 21.80 23.46 Five Years 130.12 128.99 Ten Years 133.77 141.54 Inception 1,665.80* 868.22** Annualized Total Return Five Years 18.14 18.02 Ten Years 8.86 9.22 Inception 13.94* 14.31** *12/30/85**1/10/91 Expense Ratio*** Brandywine 1.08% Brandywine Blue 1.10% ***As stated in the Prospectus dated January 31, 2007 Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. We begin a new year confronting essentially the same issues that gave investors pause in the second half of 2007, including shaky credit markets, elevated oil prices and economic uncertainty. In our opinion, many investors spend too much time worrying about how factors like these might affect “stocks.” We prefer to stay focused on trends at the individual-company level, knowing that share prices ultimately take their cues from earnings. Thanks for your continued confidence. Your entire Friess team joins me in sending best wishes for a great 2008. Bill D’Alonzo Brandywine Funds President January 4, 2008 2 Brandywine Fund Percent Change in Top Ten Holdings From Book Cost 1. Oracle Corp. +30.0% 6. Harris Corp. +58.8% 2. McDermott International, Inc. +527.2% 7. Rockwell Collins, Inc. +33.9% 3. Thermo Fisher Scientific, Inc. +50.0% 8. CVS Caremark Corp. +6.2% 4. Hewlett-Packard Co. +49.5% 9. Best Buy Co., Inc. +6.0% 5. Dell Inc. -10.8% 10. AT&T Inc. +10.6% Earnings Growth Your Companies’ Market Capitalization All figures are dollar weighted and based on data from Baseline. December 31, 2007 Top Ten Industry Groups 3 Brandywine Fund December Quarter “Roses and Thorns” Biggest $ Winners $ Gain(in millions) % Gain Reason for Move Suntech PowerHoldings Co., Ltd. ADR $57.0 92.0 The manufacturer of photovoltaic cells and modules used in solar-powered panels grew September-quarter earnings 45 percent, beating estimates by 14 percent. Despite a substantial increase in price, our research indicates further upside as Suntech aggressively expands capacity to meet demand spurred by strong incentives in Germany, Spain and elsewhere for clean, alternative-energy technology. Urban Outfitters, Inc. $24.0 24.1 October-quarter earnings grew 44 percent, beating estimates by 8 percent. Despite a tough environment for retailers, Urban is experiencing double-digit same-store-sales growth in its Anthropologie division while its Urban Outfitters division shows improving profitability. Square footage growth, expanding operating margins, and international and wholesale opportunities for Anthropologie provide additional profit-growth potential. Priceline.com Inc. $21.3 28.7 The online travel agency grew September-quarter earnings 119 percent, beating estimates by 23 percent. International bookings, particularly in Europe, for hotel rooms, rental cars and plane tickets nearly doubled from year-ago levels at the company’s subsidiary Booking.com. The company differentiates itself by deriving a high level of profits from hotel reservations. We sold Priceline when it hit our target price. Apple, Inc. $19.4 9.6 September-quarter earnings grew 63 percent, topping estimates by 17 percent. The personal-computer maker benefited from lower component costs, strong demand for new iPod versions and solid iPhone sales going into the holiday season. Sales of Apple’s newest product introductions also bolstered demand for updated Mac desktop and notebook computers. We sold Apple following a substantial run-up in its price. McDermottInternational, Inc. $19.2 8.9 September-quarter earnings grew 37 percent, beating estimates by 13 percent. Demand for the company’s engineering and construction services remains elevated. McDermott’s unique fabricating yard and marine assets position it to take advantage of opportunities associated with offshore processing plants and undersea pipelines. The company is also a leader in equipment needed for coal and nuclear power generation. Biggest $ Losers $ Loss(in millions) % Loss Reason for Move Crocs, Inc. $32.0 29.4 The maker of closed-cell resin footwear grew September-quarter earnings 149 percent, beating expectations. While strong demand in the U.S., continued expansion into international markets, and new non-core shoes for fall and winter all worked in its favor, problems associated with the company’s switch to a larger distribution center in Europe clouded top-line visibility. Your team sold Crocs to fund an idea with better near-term earnings prospects. LSI Corp. $29.1 23.8 The manufacturer of integrated circuits and storage systems topped September-quarter earnings estimates. Shares fell with other semiconductor makers as forecasts for a weaker global economic environment in early 2008 weighed on growth expectations for the segment. After completing its merger with Agere, LSI benefits from steps taken to increase its concentration on three core businesses: storage semiconductors, storage systems and networking. Dell Inc. $20.8 10.8 Despite growing October-quarter earnings 17 percent, the maker of computers and other technology products fell on concerns that efforts to lower operating expenses through staff reductions and other cost-saving measures would take longer than expected. We believe the cost savings will materialize and that new product cycles, a new disciplined retail distribution strategy and synergies associated with recent acquisitions will work in Dell’s favor. Phillips-Van Heusen Corp. $14.8 18.0 The seller of Calvin Klein, Izod, Bass and other brand-name apparel and footwear grew October-quarter earnings 18 percent. Although the company exceeded bottom-line estimates, sales came in lighter than expected, hampered by unseasonably warm weather and lackluster consumer-spending trends. Your team sold Phillips-Van Heusen on concerns that macro-related headwinds would persist. Ceradyne, Inc. $10.1 39.2 Ceradyne is a ceramics company involved in the development and manufacturing of ceramic products, components and powders for the defense, industrial, automotive and commercial markets. While the company is increasing its exposure to high-growth solar and aluminum markets through acquisitions, shares fell as investors focused on the impact potential troop reductions in military zones could have on Ceradyne’s body armor business. We sold Ceradyne to fund an idea with better near-term visibility. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 98.1% (a) CONSUMER DISCRETIONARY Advertising - 0.1% 124,800 National CineMedia, Inc. $ 2,774,155 $ 3,146,208 Apparel Retail - 3.4% 1,657,000 Aeropostale, Inc. 42,255,195 43,910,500 4,533,500 Urban Outfitters, Inc. 113,971,665 123,583,210 Computer & Electronics Retail - 3.1% 2,359,900 Best Buy Co., Inc. 117,200,153 124,248,735 412,800 GameStop Corp. 16,254,771 25,639,008 Distributors - 0.2% 465,600 LKQ Corp. 7,254,758 9,786,912 Home Improvement Retail - 0.1% 411,600 Lumber Liquidators, Inc. 4,450,261 3,700,284 Hotels, Resorts & Cruise Lines - 1.6% 1,831,500 Royal Caribbean Cruises Ltd. 75,225,903 77,728,860 Restaurants - 0.8% 1,378,200 Burger King Holdings Inc. 34,833,531 39,292,482 Total Consumer Discretionary 414,220,392 451,036,199 This sector is 8.9% above your Fund’s cost. CONSUMER STAPLES Drug Retail - 2.7% 3,376,500 CVS Caremark Corp. 126,428,712 134,215,875 Household Products - 0.5% 456,000 Church & Dwight Co., Inc. 25,287,995 24,655,920 Hypermarkets & Super Centers - 2.5% 1,754,900 Costco Wholesale Corp. 106,846,681 122,421,824 Packaged Foods & Meats - 0.1% 338,600 SunOpta Inc. 5,050,464 4,520,310 Personal Products - 0.5% 638,600 Avon Products, Inc. 25,445,034 25,243,858 Total Consumer Staples 289,058,886 311,057,787 This sector is 7.6% above your Fund’s cost. ENERGY Coal & Consumable Fuels - 0.6% 905,000 Alpha Natural Resources, Inc. 23,585,886 29,394,400 Integrated Oil & Gas - 0.1% 149,000 SandRidge Energy Inc. 3,874,000 5,343,140 Oil & Gas Equipment & Services - 2.6% 322,100 Dril-Quip, Inc. 15,713,099 17,928,086 967,700 Oceaneering International, Inc. 44,801,704 65,174,595 491,200 Superior Energy Services, Inc. 18,917,785 16,907,104 452,100 Tidewater Inc. 24,146,865 24,802,206 Total Energy 131,039,339 159,549,531 This sector is 21.8% above your Fund’s cost. FINANCIALS Investment Banking & Brokerage - 0.9% 487,400 GFI Group Inc. 40,847,779 46,653,928 Property & Casualty Insurance - 0.0% 20,900 ProAssurance Corp. 1,024,450 1,147,828 Thrifts & Mortgage Finance - 0.8% 2,120,600 New York Community Bancorp, Inc. 40,695,903 37,280,148 Total Financials 82,568,132 85,081,904 This sector is 3.0% above your Fund’s cost. HEALTH CARE Health Care Equipment - 1.8% 822,900 Gen-Probe Inc. 49,487,807 51,785,097 741,300 Hospira, Inc. 29,452,956 31,609,032 142,800 Thoratec Corp. 2,703,369 2,597,532 Health Care Facilities - 2.0% 1,239,500 Community Health Systems Inc. 44,538,619 45,687,970 1,187,700 VCA Antech, Inc. 52,093,549 52,531,971 Health Care Services - 1.0% 695,300 Pediatrix Medical Group, Inc. 44,644,100 47,384,695 Health Care Supplies - 1.7% 707,100 DENTSPLY International Inc. 29,524,487 31,833,642 125,200 Immucor, Inc. 3,931,160 4,255,548 830,100 Inverness Medical Innovations, Inc. 46,798,707 46,635,018 Life Sciences Tools & Services - 5.0% 415,000 Charles River Laboratories International, Inc. 26,988,727 27,307,000 3,254,600 Thermo Fisher Scientific, Inc. 125,176,979 187,725,328 425,200 Varian Inc. 29,219,491 27,765,560 Pharmaceuticals - 2.6% 133,100 K-V Pharmaceutical Co. 3,185,394 3,798,674 2,629,700 Teva Pharmaceutical Industries Ltd. SP-ADR 111,125,804 122,228,456 Total Health Care 598,871,149 683,145,523 This sector is 14.1% above your Fund’s cost. 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 98.1% (a) (Continued) INDUSTRIALS Aerospace & Defense - 7.9% 648,100 AerCap Holdings N.V. $ 15,592,931 $ 13,525,847 2,012,900 BE Aerospace, Inc. 89,566,747 106,482,410 548,100 Curtiss-Wright Corp. 29,583,349 27,514,620 531,000 Orbital Sciences Corp. 11,698,055 13,020,120 275,100 Precision Castparts Corp. 10,394,438 38,156,370 2,055,300 Rockwell Collins, Inc. 110,468,818 147,919,941 878,200 Spirit Aerosystems Holdings Inc. 23,215,985 30,297,900 646,600 Taser International, Inc. 9,419,740 9,304,574 Construction & Engineering - 1.9% 700,800 Chicago Bridge & Iron Co. N.V. NYS 17,461,121 42,356,352 668,600 EMCOR Group, Inc. 20,151,468 15,799,018 69,400 Fluor Corp. 9,055,839 10,112,968 386,500 Shaw Group Inc. 23,294,718 23,360,060 Construction & Farm Machinery & Heavy Trucks - 1.1% 330,200 Bucyrus International, Inc. 25,856,202 32,818,578 643,900 Wabtec Corp. d/b/a Westinghouse Air Brake Technologies Corp. 25,652,271 22,175,916 Diversified Commercial & Professional Services - 1.6% 2,140,600 Corrections Corporation of America 57,277,557 63,169,106 554,300 The Geo Group Inc. 16,720,399 15,520,400 Electrical Components & Equipment - 2.3% 211,600 JA Solar Holdings Co., Ltd. ADR 12,966,996 14,771,796 1,165,000 Suntech Power Holdings Co., Ltd. ADR 31,339,901 95,902,800 Environmental & Facilities Services - 1.2% 205,300 EnergySolutions, Inc. 4,721,900 5,541,047 1,159,650 Republic Services, Inc. 31,048,141 36,355,027 545,250 Waste Connections, Inc. 12,526,446 16,848,225 Human Resource & Employment Services - 0.4% 463,900 Watson Wyatt Worldwide Inc. 22,558,204 21,529,599 Industrial Conglomerates - 4.9% 3,570,900 McDermott International, Inc. 33,607,287 210,790,227 789,500 Walter Industries, Inc. 25,598,045 28,366,735 Industrial Machinery - 2.0% 293,200 Chart Industries, Inc. 6,230,500 9,059,880 704,200 Harsco Corp. 33,391,926 45,118,094 122,200 Middleby Corp. 8,479,280 9,362,964 692,600 Pentair, Inc. 22,994,512 24,109,406 161,200 Robbins & Myers, Inc. 11,732,169 12,191,556 Marine - 1.1% 364,700 Eagle Bulk Shipping Inc. 5,082,250 9,682,785 195,800 Genco Shipping & Trading Ltd. 11,311,131 10,722,008 314,600 Kirby Corp. 11,190,655 14,622,608 1,540,500 Navios Maritime Holdings, Inc. 21,557,808 18,871,125 Marine Ports & Services - 0.2% 288,100 Aegean Marine Petroleum Network Inc. 10,875,775 11,060,159 Total Industrials 812,622,564 1,206,440,221 This sector is 48.5% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 1.7% 4,080,400 Compuware Corp. 36,469,043 36,233,952 2,469,900 Lawson Software, Inc. 26,120,074 25,291,776 1,149,200 Nuance Communications, Inc. 21,126,178 21,467,056 Communications Equipment - 5.7% 4,535,900 Corning Inc. 103,602,065 108,816,241 2,624,800 Harris Corp. 103,574,334 164,522,464 809,900 Powerwave Technologies, Inc. 3,584,690 3,263,897 Computer Hardware - 7.3% 7,017,300 Dell Inc. 192,764,138 171,994,023 3,619,300 Hewlett-Packard Co. 122,207,842 182,702,264 Computer Storage & Peripherals - 0.2% 467,900 Novatel Wireless, Inc. 9,976,552 7,579,980 Data Processing & Outsourced Services - 1.3% 1,498,100 Fidelity National Information Services, Inc. 56,943,394 62,305,979 Electronic Equipment Manufacturers - 1.1% 454,900 Mettler-Toledo International Inc. 51,658,328 51,767,620 Electronic Manufacturing Services - 0.1% 406,800 Benchmark Electronics, Inc. 7,202,833 7,212,564 Home Entertainment Software - 0.6% 1,012,000 THQ Inc. 26,604,811 28,528,280 IT Consulting & Other Services - 0.3% 383,800 CACI International Inc. 18,835,821 17,182,726 Semiconductors - 6.5% 634,300 ANADIGICS, Inc. 8,021,570 7,338,851 446,000 Atheros Communications 12,965,571 13,620,840 2,508,300 Intel Corp. 66,665,799 66,871,278 15,926,000 LSI Corp. 109,592,092 84,567,060 2,945,400 NVIDIA Corp. 99,255,749 100,202,508 2,386,100 RF Micro Devices, Inc. 16,722,265 13,624,631 849,600 Silicon Laboratories Inc. 34,055,030 31,800,528 Systems Software - 5.2% 11,241,100 Oracle Corp. 195,286,514 253,824,038 Technology Distributors - 1.2% 3,220,500 Ingram Micro Inc. 62,281,615 58,097,820 109,400 Mellanox Technologies Ltd. 2,533,896 1,993,268 Total Information Technology 1,388,050,204 1,520,809,644 This sector is 9.6% above your Fund’s cost. 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 98.1% (a) (Continued) MATERIALS Diversified Chemicals - 1.9% 1,702,000 FMC Corp. $ 93,165,367 $ 92,844,100 Metal & Glass Containers - 1.9% 3,601,200 Crown Holdings, Inc. 87,758,623 92,370,780 Total Materials 180,923,990 185,214,880 This sector is 2.4% above your Fund’s cost. TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 2.7% 2,986,200 AT&T Inc. 112,225,238 124,106,472 242,000 Cbeyond, Inc. 9,523,875 9,435,580 Wireless Telecommunication Services - 1.1% 1,572,600 SBA Communications Corp. 47,773,225 53,216,784 Total Telecommunication Services 169,522,338 186,758,836 This sector is 10.2% above your Fund’s cost. Total common stocks 4,066,876,994 4,789,094,525 Principal Amount Short-Term Investments - 1.3% (a) Federal Agencies - 1.2% $ 58,000,000 Federal Home Loan Bank, due 1/02/08, discount of 3.15% 57,994,925 57,994,925 Variable Rate Demand Note - 0.1% 3,158,031 U.S. Bank, N.A., 4.61% 3,158,031 3,158,031 Total short-term investments 61,152,956 61,152,956 Total investments $ 4,128,029,950 4,850,247,481 Cash and receivables, less liabilities - 0.6% (a) 29,629,618 Net Assets $ 4,879,877,099 Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($4,879,877,099÷ 133,417,912 shares outstanding) $ 36.58 (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ADR - American Depositary Receipts N.V. - Netherlands Antillies Limited Liability Corp. NYS - New York Registered Shares Capital Gains Update . The Brandywine Funds made October and year-end capital gains distributions during the December quarter. Brandywine Fund distributed $4.41616 per share on October 30, consisting of $2.77402 long-term and $1.64214 short-term gains, and $0.80636 per share on December 28, consisting of $0.60942 long-term gains and $0.19694 short-term gains. Brandywine Blue Fund’s October 30 distribution totaled $3.38070 per share, with $1.08843 in long-term and $2.29227 in short-term gains. Brandywine Blue’s $0.48904 per share December 28 distribution represented $0.28129 in long-term and $0.20775 in short-term gains. Other than shareholders investing through IRAs and other tax-advantaged accounts, the distributions represent taxable events to anyone owning shares on the October 29 and December 27 record dates. Shareholders of record as of these dates and invested through taxable accounts should expect to receive I.R.S. Form 1099 early in 2008. Please consult your tax adviser if you have questions on how the distributions affect your personal tax situation. 7 Brandywine Blue Fund Percent Change in Top Ten Holdings From Book Cost 1. Dell Inc. -11.6% 6. Teva Pharmaceutical Industries Ltd. +11.7% 2. Costco Wholesale Corp. +12.3% 7. CVS Caremark Corp. +4.9% 3. Oracle Corp. +22.2% 8. AT&T Inc. +7.5% 4. Thermo Fisher Scientific, Inc. +35.6% 9. Deere & Co. +58.9% 5. Intel Corp. +4.9% 10. Best Buy Co., Inc. +4.8% Earnings Growth Your Companies’ Market Capitalization All figures are dollar weighted and based on data from Baseline. December 31, 2007 Top Ten Industry Groups 8 Brandywine Blue Fund December Quarter “Roses and Thorns” Biggest $ Winners $ Gain(in millions) % Gain Reason for Move Deere & Co. $26.6 23.8 The maker of farm equipment grew October-quarter earnings 57 percent, beating estimates by 22 percent. Demand remains elevated for Deere equipment as developing countries embrace mechanization to boost food and animal feed crop production while developed nations dedicate more crops to renewable energy uses. Increasing demand from the Ukraine, Russia, Brazil and other foreign markets is magnified by the weak U.S. dollar. Costco Wholesale Corp. $17.1 12.2 The operator of membership warehouses of bargain-priced food and merchandise grew November-quarter earnings 16 percent as sales jumped 12 percent. The largest increase in food prices in 17 years helped spur greater membership revenues and sales of fresh foods. Costco also embarked on a margin expansion program while performing very well in some important categories, notably higher-margin consumer electronics. Apple, Inc. $15.7 9.6 September-quarter earnings grew 63 percent, topping estimates by 17 percent. The personal-computer maker benefited from lower component costs, strong demand for new iPod versions and solid iPhone sales going into the holiday season. Sales of Apple’s newest product introductions also bolstered demand for updated Mac desktop and notebook computers. We sold Apple following a substantial run-up in its price. ABB Ltd. SP-ADR $11.1 14.3 The world’s largest maker of electrical power networks grew September-quarter earnings 68 percent. Revenues increased 42 percent as strong order growth was fueled by continuous demand for power transmission and distribution products and systems, particularly from emerging markets. Demand for more energy efficient technologies was also solid. We sold ABB when shares hit our target price. GameStop Corp. $10.7 9.9 The specialty retailer of videogame hardware, software and accessories tripled its October-quarter earnings from year-ago levels, topping estimates by 43 percent. Strong demand trends for the Sony PS3, Microsoft XBOX 360 and Nintendo Wii game consoles coincide with a string of new game title releases. GameStop differentiates itself through a high-margin used game business, which also helps limit economic sensitivity. Biggest $ Losers $ Loss (in millions) % Loss Reason for Move Dell Inc. $21.6 11.6 Despite growing October-quarter earnings 17 percent, the maker of computers and other technology products fell on concerns that efforts to lower operating expenses through staff reductions and other cost-saving measures would take longer than expected. We believe the cost savings will materialize and that new product cycles, a new disciplined retail distribution strategy and synergies associated with recent acquisitions will work in Dell’s favor. Zimmer Holdings, Inc. $12.2 14.9 The world’s biggest maker of artificial hips and knees fell after cutting its sales forecast due to competitive pressures in hip-related products and higher-than-expected costs associated with settling a federal investigation aimed at medical device manufacturers. We sold Zimmer to fund an idea with better near-term earnings prospects. Coach, Inc. $11.9 15.0 The maker of leather luxury goods grew September-quarter earnings 21 percent, beating estimates. We sold Coach during the quarter on concerns that a difficult retail environment was spreading into the luxury segment. Subsequent to our sale, the company re-priced select handbags in its North American full-price retail stores and lowered forward sales guidance. EMC Corp. $9.6 10.6 The provider of computer storage hardware and software grew September-quarter earnings 31 percent. Shares traded lower on concerns of emerging competition for VMWare, a company in which EMC holds an 87 percent stake. VMWare remains well positioned and is a small part of the EMC story. EMC’s core storage business remains strong as the proliferation of digital documents and files stokes demand while recent acquisitions bolster the company’s storage and security product lines. SanDisk Corp. $4.8 8.2 September-quarter earnings topped estimates and management raised forward guidance, but concerns regarding pricing for flash-storage products sent shares lower. Despite positive trade checks on demand for the company’s flash memory, supply in the channel increased at a faster pace than demand, driving down spot-market prices. We sold SanDisk to fund an idea with greater near-term visibility. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 94.4% (a) CONSUMER DISCRETIONARY Computer & Electronics Retail - 4.5% 2,595,800 Best Buy Co., Inc. $ 130,464,932 $ 136,668,870 511,800 GameStop Corp. 20,285,308 31,787,898 Hotels, Resorts & Cruise Lines - 2.4% 2,093,800 Royal Caribbean Cruises Ltd. 86,916,728 88,860,872 Total Consumer Discretionary 237,666,968 257,317,640 This sector is 8.3% above your Fund’s cost CONSUMER STAPLES Drug Retail - 3.8% 3,561,800 CVS Caremark Corp. 134,909,443 141,581,550 Hypermarkets & Super Centers - 4.2% 2,251,500 Costco Wholesale Corp. 139,902,297 157,064,640 Personal Products - 1.1% 1,075,000 Avon Products, Inc. 43,258,148 42,494,750 Total Consumer Staples 318,069,888 341,140,940 This sector is7.3% above your Fund’s cost ENERGY Coal & Consumable Fuels - 1.9% 300,000 Arch Coal, Inc. 13,346,317 13,479,000 791,600 CONSOL Energy Inc. 52,032,778 56,615,232 Oil & Gas Drilling - 2.2% 575,772 Transocean, Inc. 73,811,274 82,421,762 Oil & Gas Equipment & Services - 5.4% 2,498,900 Halliburton Co. 97,403,638 94,733,299 1,549,900 Weatherford International Ltd. 102,853,200 106,323,140 Total Energy 339,447,207 353,572,433 This sector is 4.2% above your Fund’s cost FINANCIALS Investment Banking & Brokerage - 1.1% 1,975,400 TD Ameritrade Holding Corp. 39,311,241 39,626,524 Thrifts & Mortgage Finance - 0.9% 1,910,700 New York Community Bancorp, Inc. 36,658,689 33,590,106 Total Financials 75,969,930 73,216,630 This sector is 3.6% below your Fund’s cost HEALTH CARE Biotechnology - 2.5% 2,003,400 Gilead Sciences, Inc. 71,000,921 92,176,434 Health Care Equipment - 3.7% 1,610,600 Baxter International Inc. 94,346,114 93,495,330 33,800 C. R. Bard, Inc. 2,871,307 3,204,240 1,001,790 Hospira, Inc. 40,260,158 42,716,325 Health Care Supplies - 1.2% 1,023,200 DENTSPLY International Inc. 43,099,334 46,064,464 Life Sciences Tools & Services - 3.8% 2,496,900 Thermo Fisher Scientific, Inc. 106,216,260 144,021,192 Pharmaceuticals - 6.1% 1,355,900 Allergan, Inc. 89,043,540 87,103,016 3,059,600 Teva Pharmaceutical Industries Ltd. SP-ADR 127,282,493 142,210,208 Total Health Care 574,120,127 650,991,209 This sector is 13.4% above your Fund’s cost INDUSTRIALS Aerospace & Defense - 6.2% 400,300 Precision Castparts Corp. 39,580,516 55,521,610 1,132,100 Raytheon Co. 68,763,235 68,718,470 1,484,900 Rockwell Collins, Inc. 82,608,852 106,868,253 Construction & Engineering - 2.8% 721,500 Fluor Corp. 68,173,053 105,136,980 Construction & Farm Machinery & Heavy Trucks - 6.6% 841,400 Cummins Inc. 103,272,194 107,169,118 1,484,000 Deere & Co. 86,972,306 138,190,080 Electrical Components & Equipment - 0.2% 98,500 Suntech Power Holdings Co., Ltd. ADR 4,188,103 8,108,520 Industrial Conglomerates - 0.8% 477,600 McDermott International, Inc. 20,588,732 28,192,728 Total Industrials 474,146,991 617,905,759 This sector is 30.3% above your Fund’s cost INFORMATION TECHNOLOGY Communications Equipment - 7.4% ,682,900 Corning Inc. 85,363,368 88,352,771 2,486,700 Nokia Corp. SP-ADR 91,647,991 95,464,413 835,900 Research In Motion Ltd. 94,767,402 94,791,060 Computer Hardware - 7.4% 6,709,900 Dell Inc. 186,018,789 164,459,649 2,235,400 Hewlett-Packard Co. 84,162,751 112,842,992 10 Brandywine Blue Fund Statement of Net Assets (Continued) December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 94.4% (a) (Continued) Computer Storage & Peripherals- 2.1% 4,333,500 EMC Corp. $ 85,680,942 $ 80,299,755 Data Processing & Outsourced Services - 1.7% 1,524,300 Fidelity National Information Services, Inc. 61,194,603 63,395,637 Semiconductors - 6.6% 5,339,200 Intel Corp. 135,719,697 142,343,072 3,026,300 NVIDIA Corp. 85,646,270 102,954,726 Systems Software - 4.0% 6,545,500 Oracle Corp. 120,995,929 147,797,390 Total Information Technology 1,031,197,742 1,092,701,465 This sector is 6.0% above your Fund’s cost TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 3.8% 3,406,400 AT&T Inc. 131,744,205 141,569,984 Total Telecommunication Services 131,744,205 141,569,984 This sector is 7.5% above your Fund’s cost Total common stocks 3,182,363,058 3,528,416,060 Principal Amount Short-Term Investments - 5.8% (a) Federal Agencies - 5.7% $ 214,000,000 Federal Home Loan Bank, due 1/02/08, discount of 3.15% 213,981,275 213,981,275 Variable Rate Demand Note - 0.1% 3,343,612 U.S. Bank, N.A., 4.61% 3,343,612 3,343,612 Total short-term investments 217,324,887 217,324,887 Total investments $ 3,399,687,945 3,745,740,947 Liabilities, less cash and receivables (0.2%) (a) (7,364,880 ) Net Assets $ 3,738,376,067 Net Asset Value Per Share ($0.01 par value, 100,000,000 shares authorized), offering and redemption price ($3,738,376,067÷ 105,926,229 shares outstanding) $ 35.29 (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ADR - American Depositary Receipts Definitions and Disclosures Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment companies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 12/31/07, unless listed in the accompanying statements of net asstes. References to the earnings growth rates of the Funds refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline and not to the actual performance of the Funds themselves. Baseline Financial Services, Inc. (Baseline) provides analytical information and services to the investment community. The Russell 1000, Russell 1000 Growth, Russell 3000, Russell 3000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. You cannot invest directly in an index. As of December 31, 2007, the Russell 1000 Index’s average annual total returns for 1, 5 and 10 years were 5.77, 13.43 and 6.20 percent; the Russell 1000 Growth Index’s were 11.81, 12.10 and 3.83 percent; the Russell 3000 Index’s were 5.14, 13.63 and 6.22 percent; the Russell 3000 Growth Index’s were 11.40, 12.42 and 3.83 percent; and the S&P 500 Index’s were 5.49, 12.82 and 5.91 percent. 11 “Brandywine has been successful because of its research approach. Rather than consider the exact same factors and sources of information that other analysts hone in on, the team here spends its time gathering tidbits of information about a company’s near-term prospects from a wider variety of sources such as suppliers, customers, and competitors. The researchers bring that information together in a way unmatched by others and then act on it quickly.” Morningstar, “Brandywine Fund is Shining Bright,” December 20, 2007 BOARD OF DIRECTORS Robert F. Birch William F. D’Alonzo Foster S. Friess Quentin Jackson President and Director CEO and CIO Chairman Former President and CEO New America High Income Fund Friess Associates Friess Associates Nuclear Electric Insurance Limited Stuart A. McFarland W. Richard Scarlett, III Thomas D. Wren James W. Zug Managing Partner Chairman and CEO Senior Advisor Former Senior Partner Federal City Capital Advisors, LLC United Bancorporation of Wyoming, Inc. Promontory Financial Group, LLC PricewaterhouseCoopers LLP Deep Springs Capital Partners, LLC P.O. Box 4166, Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Investment Adviser: Friess Associates, LLC Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers: Foster Friess, Founder; William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Treasurer and Secretary; Joseph J. Fields, Vice President; J. Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris Aregood Report Staff: Rebecca Buswell, David Marky, Adam Rieger 12 Managed by Friess Associates, LLC Quarterly Report December 31, 2007 Dear Fellow Shareholders: Brandywine Advisors Fund defied the market’s late-year gravity, finishing 2007 on a positive note in a climate marked by declines in indexes and mutual funds of almost all varieties. Recent results helped the Fund expand its lead over benchmarks for the full year. Brandywine Advisors grew 25.53 percent in 2007, outpacing its best performing benchmark by more than 14 percentage points. One Year Performance Total Returns for the year ended December 31, 2007 In the December quarter, economic concerns fed volatility as housing continued to slump and fallout mounted among financial institutions exposed to the complex web of credit securities now unraveling as mortgage defaults rise. The resulting environment was tough on most investors. On average, only “bear market” funds and funds specializing in natural resources and utilities posted gains, according to Morningstar. Brandywine Advisors grew 1.93 percent in the December quarter, surpassing declines in the S&P 500, Russell Midcap and Russell Midcap Growth Indexes of 3.33, 3.55 and 1.70 percent. As the market tossed on mostly domestic concerns, holdings from the industrial sector with global revenue streams provided ballast. Suntech Power Holdings reported earnings strength that reflected the promise of solar power being realized in residential, commercial and industrial applications here and abroad. Suntech beat estimates with 45 percent September-quarter earnings growth, an achievement that stood out against a backdrop of surging oil prices. Thanks in large part to demand encouraged by government subsidies in places such as Germany, Spain and California, Suntech’s final 2007 revenue is expected to more than double year-ago levels to nearly $1.4 billion. Suntech was the top contributor to December-quarter results. Other notable contributors from the industrial sector included Chicago Bridge & Iron, BE Aerospace and McDermott International. Chicago Bridge & Iron, BE Aerospace and McDermott exceeded estimates with September-quarter earnings growth of 85, 85 and 37 percent. Brandywine Advisors maintained limited exposure to consumer-related stocks, which worked in its favor as companies from the consumer discretionary sector were among the market’s least favorite during the quarter amid uninspired holiday sales. More important, the consumer-related companies the Fund held were exceptions relative to broader consumer trends. GameStop Corp., Priceline.com and Urban Outfitters advanced solidly in the wake of expectation-beating earnings growth of 200, 119 and 44 percent in their most recent quarters. Brandywine Advisors Cumulative Total Return % Change Quarter 1.93 One Year 25.53 Five Years 126.15 Inception – 10/31/00 55.80 Annualized Total Return Five Years 17.73 Inception – 10/31/00 6.38 *Expense Ratio – 1.18% As stated in the Prospectus dated January 31, 2007 Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Health-care holdings provided supporting contributions. Perrigo Co., the world’s largest maker of store brand over-the-counter pharmaceutical products, rose sharply after surpassing expectations with 89 percent September-quarter earnings growth. (We sold Perrigo when it reached its price target.) Technology holdings faced headwinds as investors worried that spending among financial-sector customers would contract due to uncertainties related to credit markets. As a group, technology holdings lost ground and detracted the most from results versus benchmarks. Notable detractors included Comverse Technology, FormFactor and LSI Corp. For more information on the holdings that influenced December-quarter performance, please see Roses & Thorns on page 5. On the housekeeping front, the Brandywine Funds board of directors decided at its December meeting to give Brandywine Advisors Fund a new name that better conveys the Fund’s objective. Upon delivery of its January 2008 prospectus, Brandywine Advisors Fund officially becomes “Brandywine Advisors Midcap Growth Fund.” Also, Christopher Long left Friess Associates during the December quarter to pursue a new opportunity. A 12-year employee and former Vice President to the Brandywine Funds, Chris served as a point person for a number of shareholder and client relationships. We wish Chris well in his new endeavor. The Brandywine Funds board named Joe Fields and Gordon Kaiser Vice Presidents to replace Chris and Paul Robinson, who retired at a young 84 after 18 years in that role. Revelations about credit securities tied to the expanding mortgage mess ensured that 2007 ended a lot differently than it started. We remained consistent as the environment quickly turned, and Brandywine Advisors fared well. Earnings growth was rewarded throughout most of the year and, during the market’s more extreme stretches, we believe our reasonable price-to-earnings ratio discipline helped limit downside. We expect the kind of volatility that the market experienced in the September and December quarters to carry into 2008 as investor sentiment volleys between fear and relief. The major macro issues are well-chronicled, but there’s plenty of potential for surprise in the underlying details. The market seems poised to swing as incremental insights emerge. Volatility peaked in early 2003 with macro uncertainty before declining abruptly as military action commenced in Iraq and the economy gained traction. In 2003 and each of the next three calendar years preceding 2007, the CBOE Market Volatility Index, or VIX, decreased. The VIX, which measures stock index option activity to provide investors a gauge of expected near-term volatility, reached unsettling heights in August and November. The index jumped 95 percent in 2007. Volatility isn’t necessarily a bad thing. Any time share prices move independent of individual-company fundamentals it creates opportunity for investors like us who consistently focus on earnings trends. We begin a new year confronting essentially the same issues that gave investors pause in the second half of 2007, including shaky credit markets, elevated oil prices and economic uncertainty. In our opinion, many investors spend too much time worrying about how factors like these might affect “stocks.” We prefer to stay focused on trends at the individual-company level, knowing that share prices ultimately take their cues from earnings. Thanks for your continued confidence. Your entire Friess team joins me in sending best wishes for a great 2008. Bill D’Alonzo Brandywine Funds President January 11, 2008 Capital Gains Update . Brandywine Advisors Fund made October and year-end capital gains distributions during the December quarter. The Fund distributed $1.22124 per share on October 30, consisting of $0.90597 long-term and $0.31527 short-term gains, and $0.26985 per share on December 28, consisting of $0.15154 long-term gains and $0.11831 short-term gains. Other than shareholders investing through IRAs and other tax-advantaged accounts, the distributions represent taxable events to anyone owning shares on the October 29 and December 27 record dates. Shareholders of record as of these dates and invested through taxable accounts should expect to receive I.R.S. Form 1099 early in 2008. Please consult your tax adviser if you have questions on how the distributions affect your personal tax situation. 2 LKQ Corp., LKQX Following a trail blazed by health insurers controlling costs by encouraging doctors and pharmacists to embrace generic drugs, auto insurers increasingly are convincing repair shops to use alternatives that can provide savings over original equipment. The estimated 30 percent stake of the $12 billion collision repair industry that recycled, refurbished and aftermarket parts now claim is primed to grow, giving LKQ turbo-charged earnings power. Nasdaq-listed LKQ Corp. is the largest nationwide provider of aftermarket collision replacement products, recycled OEM (original equipment manufacturer) products and refurbished OEM collision replacement products such as wheels, bumper covers and lights. Year-over-year revenues rose 26 percent to $916 million in the 12 months through September. LKQ exceeded expectations with 32 percent September-quarter earnings growth as operating profit margins expanded and quarterly revenue hit record levels. In October, LKQ announced it will acquire Keystone Automotive Industries, a move that should substantially improve LKQ’s revenue stream and competitive position. Keystone is the alternative-parts market’s second-largest player with more than $700 million in annual revenue. Your team spoke with Chief Executive Joe Holsten about the acquisition, which he believes will transform LKQ into a one-stop shop for insurers thanks to the combined entity’s expansive inventory and distribution footprint. While LKQ dominates in recycled and refurbished OEM parts, Keystone is the leader in generic aftermarket parts. Accidents happen irrespective of the economic climate, making collision repair a non-cyclical business. The number of registered vehicles continues to grow and Transportation Department statistics show that miles driven have increased every year since 1980. Today’s vehicles, with safety crumple zones and closely married parts, require costly fixes. State Farm, which underwrites nearly 20 percent of the nation’s auto insurance, currently doesn’t use aftermarket parts, but our trade checks lead us to believe that could soon change. VCA Antech Inc., WOOF Pet owners increasingly seek elective treatments for their pets, including dentistry, preventive testing and laparoscopic surgery. Driven by demand from devoted owners, veterinarians now specialize in areas such as radiology, oncology and dialysis. In the growth business of pet health care, VCA Antech is positioning itself as the cat’s meow. Nasdaq-listed VCA Antech Inc. operates a nationwide pet-focused clinical laboratory system and about 440 free-standing animal hospitals, giving it 50 percent market share in the lab business and the nation’s second-largest hospital network. Last year, company hospitals handled nearly 5 million visits while its laboratory performed clinical work for over 14,000 veterinary centers. Revenue topped $1.1 billion in the 12 months through September. At a time when economic worries put some business models on uncertain footing, VCA Antech continues to thrive thanks to a growing customer base that considers pets part of the family. In the past, health-care spending on the family pet has held up better than discretionary purchases during economic lulls. Your team spoke with Chief Financial Officer Tomas Fuller soon after PetSmart cited consumer weakness in reducing its near-term profit and sales forecasts. VCA Antech offers little in the way of retail goods, giving it very limited exposure to over-the-counter pet products. In addition to organic growth, VCA Antech expands by acquiring quality veterinary practices with more than $1 million in annual revenue. The veterinary business remains a fragmented field, giving the company unique leverage. Also, acquiring practices that previously didn’t utilize its lab services increases revenues for its lab network, which enjoys gross profit margins more than twice as high as the hospital business. VCA Antech grew September-quarter earnings 19 percent, topping estimates for the 12th consecutive quarter. Wall Street expects the company to finish 2007 with 20 percent earnings growth. 3 Brandywine Advisors Fund Percent Change in Top Ten Holdings From Book Cost 1. Harris Corp. +64.0% 6. Rockwell Collins, Inc. +30.0% 2. McDermott International, Inc. +429.4% 7. FMC Corp. -0.6% 3. Urban Outfitters, Inc. +10.5% 8. Ingram Micro Inc. -7.4% 4. BE Aerospace, Inc. +19.2% 9. Thermo Fisher Scientific, Inc. +90.4% 5. Gen-Probe Inc. +5.4% 10. Crown Holdings, Inc. +4.6% Earnings Growth The Portfolio’s Market Capitalization All figures are dollar weighted and based on data from Baseline. December 31, 2007 Top Ten Industry Groups 4 Brandywine Advisors Fund December Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in thousands) % Gain Reason for Move Suntech Power Holdings Co., Ltd. ADR $2,852.2 92.0 The manufacturer of photovoltaic cells and modules used in solar-powered panels grew September-quarter earnings 45 percent, beating estimates by 14 percent. Despite a substantial increase in price, our research indicates further upside as Suntech aggressively expands capacity to meet demand spurred by strong incentives in Germany, Spain and elsewhere for clean, alternative-energy technology. Priceline.com Inc. $2,076.2 29.5 The online travel agency grew September-quarter earnings 119 percent, beating estimates by 23 percent. International bookings, particularly in Europe, for hotel rooms, rental cars and plane tickets nearly doubled from year-ago levels at the company’s subsidiary Booking.com. The company differentiates itself by deriving a high level of profits from hotel reservations. We sold Priceline when it hit our target price. Urban Outfitters, Inc. $1,947.8 22.5 October-quarter earnings grew 44 percent, beating estimates by 8 percent. Despite a tough environment for retailers, Urban is experiencing double-digit same-store-sales growth in its Anthropologie division while its Urban Outfitters division shows improving profitability. Square footage growth, expanding operating margins, and international and wholesale opportunities for Anthropologie provide additional profit-growth potential. Chicago Bridge & Iron Co. N.V. NYS $1,750.2 40.4 The provider of engineering, procurement and construction services for customers in the natural-resource arena grew September-quarter earnings 85 percent, beating estimates by 30 percent. Its November acquisition of petrochemical consulting firm Lummis Global allows the company to offer energy customers a wider array of products and services in addition to creating cross-selling opportunities in the petrochemical space. BE Aerospace, Inc. $1,454.2 19.2 September-quarter earnings grew 85 percent, topping estimates by 17 percent. A strong new order cycle for business and commercial aircraft as well as robust demand for international premium-class cabin retrofits are driving results. The company also commands a near monopoly on oxygen systems, with its products used by all major airlines. $ Loss Biggest $ Losers (in thousands) % Loss Reason for Move Crocs, Inc. $2,024.4 28.3 The maker of closed-cell resin footwear grew September-quarter earnings 149 percent, beating expectations. While strong demand in the U.S., continued expansion into international markets, and new non-core shoes for fall and winter all worked in its favor, problems associated with the company’s switch to a larger distribution center in Europe clouded top-line visibility. Your team sold Crocs to fund an idea with better near-term earnings prospects. LSI Corp. $1,795.1 23.5 The manufacturer of integrated circuits and storage systems topped September-quarter earnings estimates. Shares fell with other semiconductor makers as forecasts for a weaker global economic environment in early 2008 weighed on growth expectations for the segment. After completing its merger with Agere, LSI benefits from steps taken to increase its concentration on three core businesses: storage semiconductors, storage systems and networking. Ceradyne, Inc. $1,213.9 39.3 Ceradyne is a ceramics company involved in the development and manufacturing of ceramic products, components and powders for the defense, industrial, automotive and commercial markets. While the company is increasing its exposure to high-growth solar and aluminum markets through acquisitions, shares fell as investors focused on the impact potential troop reductions in military zones could have on Ceradyne’s body armor business. We sold Ceradyne to fund an idea with better near-term visibility. FormFactor Inc. $1,024.0 21.2 The maker of wafer probe cards used in testing semiconductors grew September-quarter earnings 36 percent, beating estimates by 15 percent. Despite the strong results, shares traded lower as a ramp up in manufacturing for a new product occurred slower than anticipated. We sold FormFactor to fund an idea with better near-term visibility. Phillips-Van Heusen Corp. $773.3 18.0 The seller of Calvin Klein, Izod, Bass and other brand-name apparel and footwear grew October-quarter earnings 18 percent. Although the company exceeded bottom-line estimates, sales came in lighter than expected, hampered by unseasonably warm weather and lackluster consumer-spending trends. Your team sold Phillips-Van Heusen on concerns that macro-related headwinds would persist. All gains/losses are calculated on an average cost basis 5 Brandywine Advisors Fund Statement of Net Assets December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 96.3% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.0% 389,500 Urban Outfitters, Inc. $ 9,605,018 $ 10,617,770 Computer & Electronics Retail - 0.9% 36,400 GameStop Corp. 1,439,975 2,260,804 Distributors - 0.2% 25,200 LKQ Corp. 392,674 529,704 Hotels, Resorts & Cruise Lines - 1.4% 92,500 Royal Caribbean Cruises Ltd. 3,812,385 3,925,700 Restaurants - 1.4% 135,200 Burger King Holdings Inc. 3,492,433 3,854,552 Total Consumer Discretionary 18,742,485 21,188,530 This sector is 13.1% above your Fund’s cost. CONSUMER STAPLES Household Products - 1.2% 61,300 Church & Dwight Co., Inc. 3,411,994 3,314,491 Total Consumer Staples 3,411,994 3,314,491 This sector is 2.9% below your Fund’s cost. ENERGY Coal & Consumable Fuels - 0.4% 21,000 Arch Coal, Inc. 934,086 943,530 Integrated Oil & Gas - 0.1% 8,000 SandRidge Energy Inc. 208,000 286,880 Oil & Gas Equipment & Services - 4.0% 81,400 Oceaneering International, Inc. 3,959,744 5,482,290 69,000 Superior Energy Services, Inc. 2,633,270 2,374,980 53,000 Tidewater Inc. 2,801,362 2,907,580 Total Energy 10,536,462 11,995,260 This sector is 13.8% above your Fund’s cost. FINANCIALS Investment Banking & Brokerage - 1.8% 49,900 GFI Group Inc. 4,200,207 4,776,428 Thrifts & Mortgage Finance - 1.0% 151,600 New York Community Bancorp, Inc. 2,892,162 2,665,128 Total Financials 7,092,369 7,441,556 This sector is 4.9% above your Fund’s cost. HEALTH CARE Health Care Equipment - 4.0% 2,400 C. R. Bard, Inc. 203,880 227,520 138,300 Gen-Probe Inc. 8,260,281 8,703,219 40,300 Hospira, Inc. 1,583,036 1,718,392 Health Care Facilities - 3.7% 135,000 Community Health Systems Inc. 4,835,218 4,976,100 110,779 VCA Antech, Inc. 4,838,461 4,899,755 Health Care Services - 1.6% 61,600 Pediatrix Medical Group, Inc. 3,945,619 4,198,040 Health Care Supplies - 5.0% 77,600 DENTSPLY International Inc. 3,268,902 3,493,552 101,700 Immucor, Inc. 3,166,269 3,456,783 112,900 Inverness Medical Innovations, Inc. 6,240,282 6,342,722 Life Sciences Tools & Services - 5.8% 75,000 Charles River Laboratories International, Inc. 4,889,861 4,935,000 128,600 Thermo Fisher Scientific, Inc. 3,895,529 7,417,648 48,200 Varian Inc. 3,301,126 3,147,460 Total Health Care 48,428,464 53,516,191 This sector is 10.5% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 10.9% 110,400 AerCap Holdings N.V. 2,790,711 2,304,048 170,900 BE Aerospace, Inc. 7,586,445 9,040,610 83,300 Curtiss-Wright Corp. 4,410,791 4,181,660 14,300 Precision Castparts Corp. 484,030 1,983,410 117,100 Rockwell Collins, Inc. 6,481,179 8,427,687 85,600 Spirit Aerosystems Holdings Inc. 2,342,103 2,953,200 Construction & Engineering - 7.8% 100,700 Chicago Bridge & Iron Co. N.V. NYS 2,574,527 6,086,308 53,800 EMCOR Group, Inc. 1,710,523 1,271,294 39,600 Fluor Corp. 3,705,209 5,770,512 31,100 Shaw Group Inc. 1,877,544 1,879,684 104,000 URS Corp. 4,373,750 5,650,320 Construction & Farm Machinery & Heavy Trucks - 1.6% 42,100 Bucyrus International, Inc. 3,314,718 4,184,319 Diversified Commercial & Professional Services - 2.1% 191,400 Corrections Corporation of America 5,214,165 5,648,214 Electrical Components & Equipment - 2.5% 26,700 JA Solar Holdings Co., Ltd. ADR 1,631,503 1,863,927 58,300 Suntech Power Holdings Co., Ltd. ADR 1,583,182 4,799,256 Environmental & Facilities Services - 1.8% 11,000 EnergySolutions, Inc. 253,000 296,890 143,100 Republic Services, Inc. 3,820,150 4,486,185 Human Resource & Employment Services - 1.4% 79,700 Watson Wyatt Worldwide Inc. 3,859,996 3,698,877 Industrial Conglomerates - 4.3% 192,800 McDermott International, Inc. 2,149,670 11,380,984 6 Brandywine Advisors Fund Statement of Net Assets (Continued) December 31, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 96.3% (a) (Continued) Industrial Machinery - 1.8% 54,900 Harsco Corp. $ 2,589,498 $ 3,517,443 37,400 Pentair, Inc. 1,241,691 1,301,894 Total Industrials 63,994,385 90,726,722 This sector is 41.8% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 2.2% 391,600 Compuware Corp. 3,527,458 3,477,408 130,200 Nuance Communications, Inc. 2,438,498 2,432,136 Communications Equipment - 4.8% 205,200 Harris Corp. 7,844,417 12,861,936 Data Processing & Outsourced Services - 2.0% 126,400 Fidelity National Information Services, Inc. 4,995,548 5,256,976 Electronic Equipment Manufacturers - 1.9% 44,400 Mettler-Toledo International Inc. 5,070,755 5,052,720 Semiconductors - 4.3% 995,800 LSI Corp. 6,827,285 5,287,698 114,000 NVIDIA Corp. 2,199,964 3,878,280 59,200 Silicon Laboratories Inc. 2,340,582 2,215,856 Technology Distributors - 2.9% 424,100 Ingram Micro Inc. 8,259,655 7,650,764 Total Information Technology 43,504,162 48,113,774 This sector is 10.6% above your Fund’s cost. MATERIALS Diversified Chemicals - 3.1% 149,100 FMC Corp. 8,184,161 8,133,405 Metal & Glass Containers - 2.8% 285,800 Crown Holdings, Inc. 7,011,088 7,330,770 Total Materials 15,195,249 15,464,175 This sector is 1.8% above your Fund’s cost. TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% 123,700 SBA Communications Corp. 3,847,698 4,186,008 Total Telecommunication Services 3,847,698 4,186,008 This sector is 8.8% above your Fund’s cost. Total common stocks 214,753,268 255,946,707 Principal Amount Short-Term Investments - 3.2% (a) Federal Agencies - 2.2% $ 5,700,000 Federal Home Loan Bank, due 1/02/08, discounts of 3.10-3.15% 5,699,505 5,699,505 Variable Rate Demand Note - 1.0% 2,740,161 Wisconsin Corporate Central Credit Union, 4.53% 2,740,161 2,740,161 Total short-term investments 8,439,666 8,439,666 Total investments $ 223,192,934 264,386,373 Cash and receivables, less liabilities - 0.5% (a) 1,298,464 Net Assets $ 265,684,837 Net Asset Value Per Share ($0.01 par value, 100,000,000 shares authorized), offering and redemption price ($265,684,837÷ 22,536,522 shares outstanding) $ 11.79 (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ADR - American Depositary Receipts N.V. - Netherlands Antillies Limited Liability Corp. NYS - New York Registered Shares 7 Board of Directors Robert F. Birch William F. D’Alonzo Foster S. Friess Quentin Jackson President and Director CEO and CIO Chairman Former President and CEO New America High Income Fund Friess Associates Friess Associates Nuclear Electric Insurance Limited Stuart A. McFarland W. Richard Scarlett, III Thomas D. Wren James W. Zug Managing Partner Chairman and CEO Senior Advisor Former Senior Partner Federal City Capital Advisors, LLC United Bancorporation of Wyoming, Inc. Promontory Financial Group, LLC PricewaterhouseCoopers LLP Deep Springs Capital Partners, LLC P.O. Box 4166, Greenville, DE 19807 (877) 636-6460 www.brandywinefunds.com bfunds@friess.com Investment Adviser: Friess Associates, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Investment Sub-Adviser: Friess Associates of Delaware, LLC Legal Counsel: Foley & Lardner LLP Custodian: U.S. Bank, N.A. Distributor: Quasar Distributors, LLC Transfer Agent: U.S. Bancorp Fund Services, LLC Officers: Foster Friess, Founder; William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Treasurer and Secretary; Joseph J. Fields, Vice President; J. Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris Aregood Report Staff: David Marky, Adam Rieger Must be preceded or accompanied by prospectus. Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Mutual fund investing involves risk. Principal loss is possible. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Fund as of 12/31/07, unless listed in the accompanyingstatement of net assets. The Price to Earnings (P/E) Ratio is calculated by dividing the current price of the stock by the company’s estimated earnings per share for the current calendar year. References to the earnings growth rates of the Fund refer solely to the estimated earnings growth rates of the average investment holding of the Fund based on consensus estimates from Baseline and not to the actual performance of the Fund itself. Baseline Financial Services, Inc. (Baseline) provides analytical information and services to the investment community. The S&P 500, Russell Midcap and Russell Midcap Growth Indexes are unmanaged indices commonly used to measure the performance of U.S. stocks.You cannot invest directly in an index. As of December 31, 2007, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 5.49, 12.82 and 5.91 percent; the Russell Midcap Index’s were 5.60, 18.21 and 9.91 percent; and the Russell Midcap Growth Index’s were 11.43, 17.90 and 7.59 percent. 1/08 8
